DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 10/14/2021, with respect to objections to the drawings have been fully considered and are persuasive.  The Examiner now understands that the two instances of the character “3” is indicative of a cross-section. The objections of the drawings have been withdrawn. 
Applicant’s arguments, see page 8, filed 10/14/2021, with respect to objections to the specification and claims have been fully considered and are persuasive.  The objections to the specification and claims have been obviated by amendments.  The objections of the claims and specification have been withdrawn. 
Applicant’s arguments, see page 9, filed 10/14/2021, with respect to the 35 U.S.C 112(b) rejection of claim 12 has been fully considered and is persuasive.  The 35 U.S.C 112(b) rejection of claim 12 has been obviated by claim amendments.  The 35 U.S.C 112(b) rejection of claim 12 has been withdrawn.  As a result of reviewing the amendments, there are new 35 U.S.C 112(b) rejections that must be overcome.  Please see 35 U.S.C 112(b) rejections below.
Applicant's arguments, see page 9, filed 10/14/2021, with respect to double patenting have been fully considered but are not persuasive.  The terminal disclaimers filed have been reviewed and disapproved.  Please see more information regarding the 
Applicant’s arguments, see pages 9-14, filed 10/14/2021, with respect to 35 U.S.C 102 rejections of claims 1-13 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The new grounds of rejection was necessitated by amendments that changed the scope of the claims.
Applicant’s arguments, see pages 9-14, filed 10/14/2021, with respect to 35 U.S.C 102 and 103 rejections of claims 14-15 have been fully considered and are persuasive.  Please see reasons for indicating allowable subject matter below.  The 35 U.S.C 102 and 103 rejections of claims 14-15 have been withdrawn. 

Terminal Disclaimer
The terminal disclaimers filed on 10/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Numbers 17/040,264 and 17/040,233 have been reviewed and are disapproved.  A USPTO paralegal has reviewed the terminal disclaimers and has indicated that the two terminal disclaimers are disapproved.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "a light output level" in line 2, whereas a light output level was already introduced in a claim that claim 5 depends from (claim 1, line 19).  It is unclear whether applicant intended to claim the same or a different light output level.  Consider changing to “the light output level”.
Claim 6 recites the limitation "a light output level" in line 7, whereas a light output level was already introduced in a claim that claim 6 depends from (claim 1, line 19).  It is unclear whether applicant intended to claim the same or a different light output level.  Consider changing to “the light output level”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 17/040,264 (reference application – hereinafter ‘264). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter related to an optical stimulation system.
Regarding claim 14 of the instant application, claim 14 of ‘264 discloses:
A non-transitory processor readable storage media that includes instructions for monitoring optical stimulation using an optical stimulation system (claim 14, lines 1-3) comprising a light source (claim 14, lines 3-4), a light monitor (claim 14, line 4), and an optical lead coupled to the light source (claim 14, lines 4-5), wherein execution of the instructions by one or more processor devices performs actions (claim 14, lines 5-6), comprising: receiving a request for verification or measurement of a light output value (claim 14, lines 7-8 – The ‘264 system comprises a processor and a memory, and would be capable of being configured for receiving a request for verification or measurement of a light output value); in response to the request, receiving, from the light monitor, a reporting a response, e.g. sending a warning or taking a corrective action).

Claim 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 17/040,264 (reference application – hereinafter ‘264). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter related to an optical stimulation method.
Regarding claim 15 of the instant application, claim 15 of ‘264 discloses:
A method of monitoring optical stimulation using an optical stimulation system comprising a light source, a light monitor, and an optical lead coupled to the light source (claim 15, lines 1-4), the method comprising: in response to the request, receiving, from the light monitor, a measurement of light generated by the light source (claim 15, lines 7-9); and based on the measurement, reporting a response to the request (claim 15, lines 10-14).
Claim 15 of ‘264 does not disclose the method step of receiving a request for verification or measurement of a light output value.
However, paragraph [0103] of ‘264 teaches that the optical stimulation system may initiate the feedback loop on a regular or irregular basis or when requested by a user, clinician, or other individual to adjust stimulation parameters.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 15 of ‘264 by 

Claim 14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 17/040,233 (reference application – hereinafter ‘233), further in view of claim 8 of copending Application No. 17/040,233. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter related to an optical stimulation system.
Regarding claim 14 of the instant application, claim 12 of ‘233 discloses:
A non-transitory processor readable storage media that includes instructions for monitoring optical stimulation using an optical stimulation system (claim 11, lines 1-3) comprising a light source, a light monitor (claim 12, line 3), and an optical lead coupled to the light source (claim 11, lines 3-4), wherein execution of the instructions by one or more processor devices performs actions (claim 11, lines 4-5).
*Note: claim 12 of ‘233 depends on claim 11 of ‘233.
Claim 12 of ‘233 does not disclose the actions of receiving a request for verification or measurement of a light output value; in response to the request, receiving, from the light monitor, a measurement of light generated by the light source; and based on the measurement, reporting a response to the request.
However, claim 8 of ‘233 teaches the actions of receiving a request for verification or measurement of a light output value (claim 8, line 3); in response to the request, receiving, from the light monitor, a measurement of light generated by the light source 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 12 of ‘233 by applying the teachings of claim 8 of ‘233 in order to achieve the actions of receiving and responding to a request for the non-transitory processor readable storage media for an optical stimulation system.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ecker, et al. (U.S PGPub No. 2012/0232354).
Regarding claim 1, Ecker teaches (Figure 1, elements 10 and 12; Figure 3a) an optical stimulation system (paragraphs [0015]-[0016], [0018], and [0033]), comprising: (Figure 3A, element 11) an implantable base unit (paragraphs [0033]-[0034]) comprising (Figure 3A, element 29) a housing (paragraph [0034]), (Figure 2, elements 10, 20, and 22) a light source disposed in the housing and configured to produce light for optical stimulation of tissue (paragraphs [0002], [0019] – Sensor 10 is shown to include two light sources 20 and 22 mounted within a housing 12 of sensor 10), and (Figure 2, element 18 – light detector, e.g., light monitor) a light monitor disposed in the housing (paragraphs [0002], [0025]); (Figure 1, element 10; Figure 3A, element 8) an implantable optical lead coupled, or coupleable, to the base unit (paragraphs [0015] – optical sensor is shown implemented in an elongated medical lead that is adapted to be coupled to an implantable medical device (IMD), [0017], [0033]), (Figure 3A, elements 8 and 10) the optical lead comprising a distal portion and at least one emission region disposed along the distal portion (paragraphs [0019] and [0033]-[0034] – the sensor 10 is located at the distal end of the optical lead 8, and the sensor contains the light sources, e.g., emission region), (Figure 3A, elements 8, 10, and 24; Figure 3B, elements 10’ and 80) wherein the optical lead is configured for receiving light produced by the light source and transmitting the light along the optical lead to the at least one emission region (paragraph [0035] – Programmer 36 may be used to program optical sensor control parameters including light source drive currents.  Programmer could be considered the power source that allows the light sources in the optical sensor 10 to function, [0036] – sensor drive circuit provides electrical connection to optical sensor); (Figure 1; Figure 3B, element 86) an implantable connector lead coupled, or coupleable, a proximal lead connector assembly located at a proximal end of the medical lead used for mechanically and electrically connecting the lead to an IMD, [0036]); and (Figure 3A, element 36; Figure 3B, element 80) an implantable control module coupled, or coupleable, to the connector lead and configured to generate electrical signals and to transmit the electrical signals to the light source via the connector lead and to receive electrical signals from the light monitor via the connector lead (paragraphs [0035]-[0036]), the control module comprising a memory (paragraph [0049]), and (Figures 3B and 4, elements 72, 80, and 82) a processor coupled to the memory (paragraphs [0042], [0044]-[0045], [0049]) and (Figure 3A, elements 11, 36) configured for receiving a request for verification or measurement of a light output value; in response to the request, receiving, from the light monitor, a measurement of light generated by the light source; and based on the measurement, reporting a response to the request (paragraph [0035] – “Programmer 36 provides a user interface for programming IMD 11 and retrieving data acquired by IMD 11.  With respect to the monitoring methods employing an optical sensor described herein, programmer 36 may be used to program optical sensor control parameters including an integration time interval, an integration capacitance, light source drive current(s), the frequency that the optical sensor signal is monitored, the time interval over which optical sensor signal monitoring is performed, and the frequency of automatically adjusting optical sensor control parameters.” – Through the programmer, the optical sensor system of Ecker is capable of being configured for receiving a request for verification or measurement of a light output value, receiving the measurement, and reporting the response.  Ecker discloses an apparatus that is capable of meeting these functional limitation of the instant claim.  MPEP 2114 teaches that “apparatus claims cover what a device is, not what a device does”.  MPEP 2114 further teaches that “a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim”.).

Regarding claim 2, Ecker teaches the optical stimulation system of claim 1, wherein (Figure 3B, elements 80 and 82) the processor is further configured for directing the light monitor to make the measurement (paragraph [0038]).

Regarding claim 3, Ecker teaches the optical stimulation system of claim 1, wherein the processor is further configured for comparing the measurement to an expected light output value (paragraph [0064] – optical sensor signal measurements obtained over time are compared to each other to determine relative changes in the sensor output signal for indicating a change in a physiological condition), wherein reporting the response comprises reporting the response based on the comparison of the measurement to the expected light output value (paragraph [0035] – “Programmer 36 provides a user interface for programming IMD 11 and retrieving data acquired by IMD 11.” - Ecker discloses an apparatus that is capable of meeting these functional limitation of the instant claim.  MPEP 2114 teaches that “apparatus claims cover what a device is, not what a device does”.  MPEP 2114 further teaches that “a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim”.).

Regarding claim 4, Ecker teaches the optical stimulation system of claim 3, wherein (Figure 2, elements 10, 18 – light detector, e.g., light monitor, 20, and 22; Figure 3A and 3B, elements 36, 80, and 82) the processor is further configured for directing the light source to generate light that is expected to be at the expected light output level at a site where light is collected for measurement by the light monitor (paragraphs [0002], [0019] – Sensor 10 is shown to include two light sources 20 and 22 mounted within a housing 12 of sensor 10, [0025], [0035]-[0036] – Ecker teaches all of the structure components that are capable of performing the functional limitations outlined in instant claim 4).

Regarding claim 7, Ecker teaches the optical stimulation system of claim 1, wherein (Figure 3A, elements 11 and 36) reporting the response comprises sending a report to a device from which the request was sent (paragraph [0035] – Programmer 36 provides a user interface for programming IMD 11 and retrieving data required by IMD 11).

Regarding claims 8 and 9, Ecker teaches the optical stimulation system of claim 1, wherein (Figure 3A, elements 11 and 36; Figure 4, elements 62, 66, and 82) reporting the response comprises reporting positively, or sending a warning, if the measurement is within a threshold amount of an expected light output level (paragraphs Programmer 36 provides a user interface for programming IMD 11 and retrieving data required by IMD 11.  Ecker teaches all of the structural components that are capable of performing the functional limitations outlined in instant claims 8 and 9).

Regarding claim 10, Ecker teaches the optical stimulation system of claim 1, wherein (Figure 3A, elements 11 and 36) reporting the response comprises prompting or directing a user to adjust the optical stimulation if the measurement deviates by more than a threshold amount from an expected light output level (paragraph [0035] – Programmer 36 provides a user interface for programming IMD 11 and retrieving data acquired by IMD 11. With respect to the monitoring methods employing an optical sensor described herein, programmer 36 may be used to program optical sensor control parameters including an integration time interval, an integration capacitance, light source drive current(s), the frequency that the optical sensor signal is monitored, the time interval over which optical sensor signal monitoring is performed, and the frequency of automatically adjusting optical sensor control parameters. Ecker teaches all of the structural components that are capable of performing the functional limitations outlined in instant claim 10.).  

Regarding claim 11, Ecker teaches the optical stimulation system of claim 1, wherein (Figure 3A, element 36) reporting the response comprises automatically adjusting the optical stimulation if the measurement deviates by more than a threshold amount from an expected light output level (see at least paragraph [0035] – With respect to the monitoring methods employing an optical sensor described herein, programmer 36 may be used to program optical sensor control parameters including an integration time interval, an integration capacitance, light source drive current(s), the frequency that the optical sensor signal is monitored, the time interval over which optical sensor signal monitoring is performed, and the frequency of automatically adjusting optical sensor control parameters. Methods for automatically adjusting sensor control parameters will be further described herein.).

Regarding claim 12, Ecker teaches the optical stimulation system of claim 1, further comprising, (Figure 3A, element 36) prior to receiving the request, receiving a stimulation program or set of stimulation parameters which initiates the request (paragraph [0035] – With respect to the monitoring methods employing an optical sensor described herein, programmer 36 may be used to program optical sensor control parameters including an integration time interval, an integration capacitance, light source drive current(s), the frequency that the optical sensor signal is monitored, the time interval over which optical sensor signal monitoring is performed, and the frequency of automatically adjusting optical sensor control parameters. These are all stimulation programs that are already set in place and are capable of adjustment by the user through the user interface.)

Regarding claim 13, Ecker teaches the optical stimulation system of claim 1, further comprising (Figure 3A, element 36) an external device configured for communication with the control module (paragraph [0035]), wherein (Figure 3A, element The programmer includes a user interface for programming the IMD and retrieving data acquired by the IMD, and would inherently include a processor.); and communicating the request to the control module (paragraph [0035] – Programmer 36 provides a user interface for programming IMD 11 and retrieving data acquired by IMD 11. With respect to the monitoring methods employing an optical sensor described herein, programmer 36 may be used to program optical sensor control parameters including an integration time interval, an integration capacitance, light source drive current(s), the frequency that the optical sensor signal is monitored, the time interval over which optical sensor signal monitoring is performed, and the frequency of automatically adjusting optical sensor control parameters. Ecker teaches all of the structural components that are capable of performing the functional limitations outlined in instant claim 13.).

Regarding claim 16, Ecker teaches the optical stimulation system of claim 13, wherein (Figure 3A, element 36) the external device is a programming unit, a clinician programmer, or a patient remote control (paragraph [0035]).

Regarding claim 17, Ecker teaches the optical stimulation system of claim 13, wherein (Figure 3A, element 36) reporting the response comprises communicating the response to the request to the external device (paragraph [0035]), wherein the external device further comprises a display (paragraph [0035] – Programmer provides a user interface for programming IMD and retrieving data acquired by the IMD.  It would be inherent that the user interface comprises a display) and the processor of the external device is further configured for reporting the response to the request on the display (paragraph [0035] – Programmer 36 provides a user interface for programming IMD 11 and retrieving data acquired by IMD 11. Ecker teaches all of the structural components that are capable of performing the functional limitations outlined in instant claim 17).

Regarding claim 18, Ecker teaches the optical stimulation system of claim 17, wherein (Figure 3A, element 36; Figure 4, elements 62, 66, and 82) reporting the response to the request on the display comprises prompting or directing, on the display, a user to adjust the optical stimulation if the measurement deviates by more than a threshold amount from an expected light output level (paragraphs [0035] – Programmer 36 provides a user interface for programming IMD 11 and retrieving data acquired by IMD 11. With respect to the monitoring methods employing an optical sensor described herein, programmer 36 may be used to program optical sensor control parameters including an integration time interval, an integration capacitance, light source drive current(s), the frequency that the optical sensor signal is monitored, the time interval over which optical sensor signal monitoring is performed, and the frequency of automatically adjusting optical sensor control parameters. Ecker teaches all of the structural components that are capable of performing the functional limitations outlined in instant claim 18, [0045]).

Regarding claims 19 and 20, Ecker teaches the optical stimulation system of claim 17, wherein (Figure 3A, elements 11 and 36; Figure 4, elements 62, 66, and 82) reporting the response to the request on the display comprises displaying a warning or positive message if the measurement deviates by more than a threshold amount from an expected light output level (paragraphs [0035] and [0045] – Programmer 36 provides a user interface for programming IMD 11 and retrieving data required by IMD 11.  Ecker teaches all of the structural components that are capable of performing the functional limitations outlined in instant claims 19 and 20).  

Allowable Subject Matter
Claims 5-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With regards to dependent claim 5, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Ecker) does not teach or render obvious wherein the light monitor is configured to measure a light output level directly from the light source.  Instead, Ecker teaches (Figure 2, elements 17, 19, and 24) a light barrier or baffle disposed between light emitting portion and light detecting 
With regards to dependent claim 6, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Ecker) does not teach or render obvious wherein the optical lead further comprises a first optical waveguide configured to receive the light produced by the light source and emit the light from the at least one emission region of the optical lead for the optical stimulation and a second optical waveguide configured to receive a portion of the light emitted from the at least one emission region of the optical lead.  No other prior art reference could be found that teaches or renders obvious this limitation of instant claim 6. 

Claims 14 and 15 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 14 and 15, the claimed subject matter is found to be allowable primarily because the prior art of record (namely McLaughlin) does not teach the instructions or method steps of the processor performing actions of receiving a request for verification or measurement of a light output value; in response to the request, receiving, from the light monitor, a measurement of light generated by the light source; and based on the measurement, reporting a response to the request.  Since .

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tahon, et al. (U.S PGPub No. 2020/0271796) teaches a radiation dosimeter for measuring the dose of radiation applied during radiation therapy.  Segev, et al. (U.S Patent No. 10,471,273) teaches a neural probe for light stimulation of a tissue.  Pogue, et al. (U.S PGPub No. 2014/0114150) teaches a system for providing .  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792